Title: From John Adams to James Otis Sr., 23 November 1775
From: Adams, John
To: Otis, Col. James


     
      Philadelphia Novr. 23. 1775
      Sir
     
     I had the Honour of your Letter of Novr. the Eleventh, by Express, and am very Sorry to learn that any Difference of Sentiment has arisen between the two Honourable Houses, respecting the Militia Bill, as it is so necessary at this critical Moment, for the public Service.
     If I was of opinion that any Resolution of the Congress now in Force was against the Claim of the Honourable House, as the Honourable Board have proposed that We should lay the Question before Congress I should think it my Duty to do it; But it appears to me that Supposing the two Resolutions to clash, the last ought to be considered as binding. And as, by this, it is left in the “Discretion of the Assembly either to adopt the foregoing Resolutions, in the whole or in Part, or to continue their former, as they on Consideration of all Circumstances shall think fit,” I think it plain, that the Honourable Board may comply with the Desire of the Honourable House if, in their Discretion they think fit.
     I am the more confirmed in the opinion, that it is unnecessary to lay this Matter before Congress, as they have lately advised the Colonies of New Hampshire, and one more, if they think it necessary, to establish such Forms of Government, as they shall judge best calculated to promote the Happiness of the People.
     Besides the Congress are So pressed with Business, and engaged upon Questions of greater Moment that I should be unwilling, unless in a Case of absolute Necessity to interrupt them by a Question of this Kind, not to mention that I would not wish to make known So publickly and extensively, that a Controversy had so soon arisen, between the Branches of our new Government.
     
     I have had frequent Consultations with my Colleagues, since the Receipt of your Letter, upon this subject; but as we are not unanimous, I think it my Duty to write my private sentiments as soon as possible, If either of my Colleagues shall think fit to propose the Question to congress, I shall there give my candid opinion, as I have done to you.
     
      I have the Honour to be with great Respect to the Honourable Board, Sir, your most obedient and very humble Servant
      John Adams
     
    